DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,8,10,11,13,14,17,19-22 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Lagrange et al. 20190284889.
Referring to claim 1, Lagrange discloses a perforating gun system for deployment in a wellbore, the wellbore having a bottom end, the perforating gun system comprising: a perforating gun (108) comprising shaped charges (110) and a detonator ( see paragraph  0020 has detonator that is not shown) actuatable to controllably detonate the shaped charges; and a propulsion head (100) coupled to the perforating gun, the propulsion head operable to apply thrust to the perforating gun; wherein the 
Referring to claim 8, Lagrange disclose an internal feature (72) in the wellbore, wherein the internal feature actuates the detonator when the perforating gun is proximate the internal feature ( see paragraph 0027).
Referring to claim 10, Lagrange discloses a pressure sensor (150) on the perforating gun, wherein the pressure sensor actuates the detonator upon sensing a predetermined wellbore pressure ( see Abstract, when controller receives signal from pressure sensor the gun is detonated).
Referring to claim 11, Lagrange discloses a tether affixed to the perforating gun, wherein the tether is used to retrieve the perforating gun after the shaped charges have been detonated ( line that is attached to fishing tool used to retrieve perforation gun, see paragraph 0030).
Referring to claim 13, Lagrange discloses the perforating gun disintegrates after detonation of the shaped charges (see paragraph 0030).
Referring to claims 14 and 19-22, Lagrange discloses a method of perforating, comprising: propelling a perforating gun (108) comprising shaped charges (110) and a detonator through a wellbore by activation of a propulsion head ( 100) coupled to the perforating gun wherein the propulsion head propels the perforating gun without the aid of external propulsion ( see paragraph 0032, propulsion device can be a wellbore tractor which is self-propelled); detecting an internal feather or RFID tag ( at 72) in the wellbore; and in response to detecting the target location in the wellbore, actuating the 
Referring to claim 17, Lagrange discloses  the step of conveying the perforating gun to a target location in the wellbore prior to propelling the perforating gun by activation of the propulsion head (see paragraph 0025, workstring can be initially used to lower the tool for some distance).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez 2955533 in view of Lagrange et al. 20190284889.
Referring to claim 1, Martinez discloses a perforating gun system for deployment in a wellbore, the wellbore having a bottom end, the perforating gun system comprising: a perforating gun (24) comprising shaped charges (30) and a detonator (42) actuatable to controllably detonate the shaped charges.  Martinez does not disclose propulsion head (100) coupled to the perforating gun, the propulsion head operable to apply thrust to the perforating gun; wherein the perforating gun system is self-propelling. Lagrange teaches that tractor is a known method of conveying a perforating tool to a desired area 
Referring to claim 6, Martinez discloses the detonator is actuated by impact of the perforating gun with the bottom of the wellbore (see col. 3, lines 41-46, the bottom can be the stop means , see col. 3, lines 29-33).

Claim 2-3 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lagrange et al. 20190284889 in view of Klotz 3442083.
Referring to claim 2-3 and 15-16, Lagrange does not disclose the propulsion head is a rocket motor or comprises a propellant.  Klotz teaches to a propellant rocket is a known propulsion device (see col. 1, lines 26-29).  It would be obvious to substitute one known propulsion device for another known propulsion device.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system and method disclosed by Lagrange to have a propellant rocket in view of the teachings of Klotz.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lagrange et al. 20190284889 in view of Heijnen 20140054031.
.

Claim 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lagrange et al. 20190284889.
Referring to claim 7, Lagrange does not specifically disclose a communication line.  However Lagrange disclose the detonator is in communication with controller or reader to received signals to actuate  the detonator (see paragraph 0020).  A communication line is a well-known mechanism for sending signals to a device.  
Referring to claim 9, Lagrange an RFID tag (72) affixed to the wellbore and further comprising an RFID reader (132) affixed to gun, wherein the detonator is actuated when the RFID tag is proximate the RFID reader.  Lagrange does not disclose the reader is affixed to the wellbore and the tag is affixed to the gun.  However, the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Lagrange to have the reader is affixed to the wellbore and the tag is affixed to the gun because the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.

Allowable Subject Matter
Claims 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/17/21 have been fully considered but they are not persuasive. Referring to the Lagrange reference, the applicant argues that the perforating system including a well tractor as disclosed by Lagrange is not self-propelling. The examiner respectfully disagrees.   First, in paragraph 0029, the applicant defines a propulsion head as "a device or system that can push an attached load forward".    A well tractor is a device that can push an attached load forward.  The definition of propulsion head provided by the applicant in paragraph 0029.   In paragraph 0030, the applicant defines external force as "outside or separate from the perforating gun system.   Lagrange discloses the perforating tool includes a propulsion device (100, see paragraph 0013) and the propulsion device includes a well tractor that is self-propelling (see paragraph 0032, "the propulsion device 100 may also include a self-propelled device such as a wellbore tractor").   Additional, Figure 1 shows element the perforating gun 108 coupled to propulsion device).  Therefore the well tractor is part of the perforating gun system.   Although the applicant argues that a well tractor is not included since the specification states "the system is moving or able to move without the aid of external propulsion or external conveyance, such as wireline, coiled tubing, a tractor, or the like."  However, as the Lagrange discloses the well tractor is coupled to the perforating gun ( just as the applicant's propulsion head is coupled to the perforating gun), the disclosed well tractor is not an external propulsion system but rather a part of the perforating gun system and thus meets the limitations of the claimed invention.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571- 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Giovanna Wright/Primary Examiner, Art Unit 3672